Citation Nr: 9936238	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-44 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a heart disability 
secondary to post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.  

This appeal arises from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied entitlement to service 
connection for heart disease including as secondary to post-
traumatic stress disorder.  

The Board of Veterans' Appeals (Board) remanded the claim to 
the RO in April 1997.  In September 1998 the Board issued a 
decision denying the claim for service connection for heart 
disability as secondary to post-traumatic stress disorder.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  In April 1999, the Court 
ordered that the veteran's claim be returned to the Board to 
comply with a joint motion for remand.  


REMAND

In the April 1999 Joint Motion to Remand and To Stay 
Proceedings (Motion) the parties agreed that the January 1998 
medical examination by Dr. Rundlett, pursuant to the April 
1997 remand, was insufficient and that a new examination was 
necessary.  The parties indicated that the report of Dr. 
Rundlett was an insufficient basis for a determination that 
the veteran's heart disease was not caused or aggravated by 
the veteran's service connected post-traumatic stress 
disorder.  The Motion specified that the veteran should be 
reexamined.  The examiner was to make as finding as to 
whether the veteran's heart disease was caused or aggravated 
by his service connected post-traumatic stress disorder. 

The Court in Allen v. Brown, 7 Vet.App. 439 (1995), concluded 
that, "when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability(but only that degree) over and above 
the degree of disability existing prior to the aggravation."
 

In order to comply with the Court's order the veteran's claim 
is remanded to the RO for the following actions.  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the claimed 
disability since January 1998.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The RO should arrange for the veteran 
to be examined by a fee-basis 
cardiologist, who has not previously 
evaluated the veteran.  The purpose of 
the examination is to determine the 
etiology of the veteran's current heart 
disease.  All necessary tests and studies 
should be accomplished, and all clinical 
manifestations should be reported in 
detail. The claims folder should be made 
available to the examiner prior to the 
examination.  After examining the veteran 
and reviewing the medical records in the 
claims folder, the cardiologist is 
requested to provide an opinion as to 
whether the veteran's heart disease was 
caused by his service-connected post-
traumatic stress disorder.  If pertinent, 
the degree of heart disability which 
would not be present but for post-
traumatic stress disorder should be 
noted. Reasons and bases for all 
conclusions should be provided.

Following completion of the above actions, the case should be 
reviewed by the RO.  If the benefit sought remains denied, or 
if a notice of disagreement is received regarding any other 
issue, the veteran and his representative should be provided 
with an appropriate supplemental statement of the case and 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












